Citation Nr: 1140256	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  05-07 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a neck disorder.



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal. 

The Board remanded the case in April 2006, and the case was later returned for appellate review.  In an April 2007 decision, the Board denied service connection for a back disorder and a neck disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an August 2008 Order, the Court vacated the April 2007 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). 

The Board subsequently remanded the Veteran's claims for further development in February 2009, March 2010, and January 2011.  That development was completed, and the case has since been returned to the Board for appellate review. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Although any further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claims. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A July 2011 VA examination report reveals that the Veteran received treatment for back and neck problems in September 2007 at the VA Medical Center (VAMC) in St. Cloud, Minnesota, and in November 2008 at the VAMC in Minneapolis, Minnesota.  There are currently no VA treatment records associated with the Veteran's claims file.  Thus, it appears that there are VA treatment records that have not yet been obtained.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, the Board finds that a remand is necessary to obtain and associate any additional records pertaining to the Veteran's back and neck disorders.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for a back or neck disorder.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should obtain and associate with the claims file VA medical records pertaining to the Veteran's back and neck disorders, including records from the St. Cloud VAMC dated in September 2007 and from the Minneapolis VAMC dated in November 2008.

 All efforts to obtain such records must be documented in the claims file.

2.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



